DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 10/02/2020 amending claims 1, 3-6, 9-10, 12-15, and 18-19 and cancelling claims 2 and 11 has been entered by the examiner.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/25/2020 and 3/29/2021 have been entered and considered by the examiner.

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1, 3-10, and 12-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 10, and 18-21, they recite “receiving … indication of a plurality of time-frequency resources … transmitting a transport block (TB) from the first UE to a second UE using the plurality of time-frequency resources; for each of the plurality of time-frequency resources, monitoring, at the first UE, a hybrid automatic repeat request (HARQ) feedback from the second UE, using a physical sidelink feedback channel (PSFCH) resource”.  Therefore, it is not clear to the Examiner what constitutes a transport block and the plurality of time-frequency resources and how they relate to one another.  The claim states that a TB is transmitted using the plurality of resource which suggests that the single TB uses all of the plurality of time-frequency resources.  However, the claim then recites that a HARQ feedback over PSFCH is potentially received for each of the plurality of time-frequency resources which suggest there are multiple transmissions of TBs.  Fig. 9 of Applicant’s published application shows a 1st transmission along with a corresponding PSFCH and a 2nd transmission along with the corresponding PSFCH which suggests a plurality of TBs over the plurality of time-frequency resources.
For purposes of examination, Examiner interprets the claims to read “transmitting a plurality of transport blocks (TBs) from the first UE to a second UE”.  
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-7, 9-10, 12-16, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al  (US2022/0191847 A1) support provided by provisional.
Regarding claims 1, 18, and 20, Hong teaches a method/user equipment/apparatus (Abstract), comprising:
a transceiver and a processor/an antenna; a processor; and a non-transitory computer readable storage medium storing processor executable instructions for execution by the processor, the processor executable instructions including instructions (Para. 0032; a receiving UE in a wireless communication system includes at least one processor, and at least one computer memory operably coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations): 
receiving, at a first user equipment (UE) from a base station, a signaling comprising indication of a plurality of time-frequency resources and an indicator indicating a time gap (Paras. 0030 and 0158-0159; a sidelink transmitting UE in a wireless communication system includes transmitting a first PSSCH and a second PSSCH by the sidelink transmitting UE, and receiving feedbacks for the first PSSCH and the second PSSCH in a first PSFCH resource and a second PSFCH resource, respectively by the sidelink transmitting UE. The first PSSCH and the second PSSCH are transmitted in different slots, and a first PSFCH related to the first PSSCH and a second PSFCH related to the second PSSCH; in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS. For example, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant. For example, a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission); 
transmitting a transport block (TB) from the first UE to a second UE using the plurality of time-frequency resources (Paras. 0030 and 0158-0159; a sidelink transmitting UE in a wireless communication system includes transmitting a first PSSCH and a second PSSCH by the sidelink transmitting UE, and receiving feedbacks for the first PSSCH and the second PSSCH in a first PSFCH resource and a second PSFCH resource, respectively by the sidelink transmitting UE. The first PSSCH and the second PSSCH are transmitted in different slots, and a first PSFCH related to the first PSSCH and a second PSFCH related to the second PSSCH; in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS. For example, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant. For example, a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission); 
for each of the plurality of time-frequency resources, monitoring, at the first UE, a hybrid automatic repeat request (HARQ) feedback from the second UE, using a physical sidelink feedback channel (PSFCH) resource (Paras. 0030 and 0158-0159; a sidelink transmitting UE in a wireless communication system includes transmitting a first PSSCH and a second PSSCH by the sidelink transmitting UE, and receiving feedbacks for the first PSSCH and the second PSSCH in a first PSFCH resource and a second PSFCH resource, respectively by the sidelink transmitting UE. The first PSSCH and the second PSSCH are transmitted in different slots, and a first PSFCH related to the first PSSCH and a second PSFCH related to the second PSSCH); and 
transmitting, from the first UE to the base station, a HARQ feedback report signal based on the plurality of HARQ feedback or absence thereof, in a physical uplink control channel (PUCCH), using a single PUCCH resource determined based on the time gap from a last one of the PSFCH resources (Paras. 0030 and 0158-0159; in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS. For example, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant. For example, a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission).
Regarding claims 3 and 12, Hong teaches the limitations of the previous claims.  Hong further teaches wherein each one of the plurality of time-frequency resources is associated with one of the PSFCH resources (Paras. 0030 and 0158-0159; The first PSSCH and the second PSSCH are transmitted in different slots, and a first PSFCH related to the first PSSCH and a second PSFCH related to the second PSSCH).  
Regarding claims 4 and 13, Hong teaches the limitations of the previous claims.  Hong further teaches wherein the plurality of time-frequency resources are scheduled dynamically by the base station, and the signaling comprises downlink control information (DCI) signaling (Paras. 0030 and 0158-0159; NR resource allocation mode 1, a BS may schedule SL resources to be used for SL transmission of a UE. For example, the BS may perform resource scheduling for UE1 through a PDCCH (more specifically, DL control information (DCI)).  
Regarding claims 5 and 14, Hong teaches the limitations of the previous claims.  Hong further teaches wherein the plurality of time-frequency resources are configured for configured grant with a periodicity by the base station (Paras. 0030, 0147, and 0158-0159; FIG. 13 illustrates an example in which the resource pool is repeated with a periodicity of NT subframes).  
Regarding claims 6 and 15, Hong teaches the limitations of the previous claims.  Hong further teaches wherein the signaling comprises radio resource control (RRC) signaling and the RRC signaling comprises the indication of the plurality of time-frequency resources and the indicator of the time gap (Paras. 0030, 0091, and 0158-0159; radio resource control (RRC) layer at L3 functions to control radio resources between the UE and the network. For this purpose, the RRC layer exchanges RRC messages between the UE and an eNB).  
Regarding claims 7 and 16, Hong teaches the limitations of the previous claims.  Hong further teaches wherein resource configuration for the configured grant is signaled in radio resource control (RRC) signaling and downlink control information (DCI) signaling (Paras. 0030, 0091, and 0158-0159; radio resource control (RRC) layer at L3 functions to control radio resources between the UE and the network. For this purpose, the RRC layer exchanges RRC messages between the UE and an eNB; NR resource allocation mode 1, a BS may schedule SL resources to be used for SL transmission of a UE. For example, the BS may perform resource scheduling for UE1 through a PDCCH (more specifically, DL control information (DCI)).  
Regarding claim 9, Hong teaches the limitations of the previous claims.  Hong further teaches wherein transmission of the TB from the first UE to the second UE comprises an initial transmission or a retransmission of the TB at each of the plurality of time-frequency resources (Paras. 0030, 0170, and 0158-0159; in NR resource allocation mode 2, the UE may reserve resources for feedback-based PSSCH retransmission through signaling related to a previous transmission of the same TB. For example, the maximum number of SL resources reserved for one transmission, including a current transmission, may be 2, 3 or 4. For example, the maximum number of SL resources may be the same regardless of whether HARQ feedback is enabled).  
Regarding claims 10, 19, and 21, Hong teaches a method/base station/apparatus (Abstract), comprising:
a transceiver and a processor/an antenna; a processor; and a non-transitory computer readable storage medium storing processor executable instructions for execution by the processor, the processor executable instructions including instructions (Fig. 42; Paras. 00387 and 0389; second wireless device 200 may include one or more processors 202 and one or more memories 204 and additionally further include one or more transceivers 206 and/or one or more antennas): 
transmitting, from a base station to a first UE, a signaling comprising indication of a plurality of time-frequency resources for transmitting a transport block (TB), each one of the plurality of time-frequency resources associated with a physical sidelink feedback channel (PSFCH) resource for receiving a hybrid automatic repeat request (HARQ) feedback at the first UE, the signaling further comprising an indicator indicating a time gap between a last one of the PSFCH resources and a physical uplink control channel (PUCCH) resource (Paras. 0030 and 0158-0159; a sidelink transmitting UE in a wireless communication system includes transmitting a first PSSCH and a second PSSCH by the sidelink transmitting UE, and receiving feedbacks for the first PSSCH and the second PSSCH in a first PSFCH resource and a second PSFCH resource, respectively by the sidelink transmitting UE. The first PSSCH and the second PSSCH are transmitted in different slots, and a first PSFCH related to the first PSSCH and a second PSFCH related to the second PSSCH; in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS. For example, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant. For example, a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission); and 
receiving, at the base station, from the first UE, a HARQ feedback report signal based on the plurality of HARQ feedback or absence thereof, in a PUCCH, using the PUCCH resource (Paras. 0030 and 0158-0159; in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS. For example, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant. For example, a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al  (US2022/0191847 A1) support provided by provisional in view of Zhou et al (US 2021/0050950 A1).
Regarding claims 8 and 17, Hong teaches the limitations of the previous claims.    
However, while Hong teaches sending information back in bit sequence (Para. 0397), he does not specifically disclose wherein the HARQ feedback report signal is a single bit in a PUCCH transmission.
Zhou teaches a method performed by a terminal in a wireless communication system (Abstract).  He further teaches wherein the HARQ feedback report signal is a single bit in a PUCCH transmission (Para. 0012; generating a HARQ-ACK information bit corresponding to the second HARQ-ACK feedback information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to improve configuration flexibility (Zhou at para. 0300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474